DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Mei Lin Wong, on April 26, 2021.
The application has been amended as follows: 
Specification
Paragraph 0038, line 2, “is an outward circular protrusion.” should read “is an outward circular protrusion 616.”
Paragraph 0038, lines 4 and 5, “positioned inside the outward circular protrusion.” should read “positioned inside the outward circular protrusion 616.”
Paragraph 0038, line 5, “The outward circular protrusion is in direct” should read “The outward circular protrusion 616 is in direct”
Claims
Claim 1, line 4, “an impact rod inserted to the sleeve” should read “an impact rod inserted [[to]] into the sleeve”
Claim 1, line 11, “a tool head installed to the second end of the outer sleeve to secured into” should read “a tool head installed [[to]] into the second end of the outer sleeve [[to]] and secured into”
Claim 1, line 20, “the working head and the working rod is” should read “the working head and the working rod portion is”
Claim 1, line 23, “gap between the working rod portion and the inner wall” should read “gap between the working rod portion and [[the]] an inner wall”
Claim 1, line 24, “the impact head provided” should read “[[the]] an impact head provided”
Claim 1, last line, “diameter of the central opening at the moveable end of the outer sleeve” should read “diameter of the central opening 
Claim 2, last line, “adhered to the inner wall of the outer sleeve” should read “adhered to [[the]] an
Claim 2, lines 2-3, “a shape selected from the group consisting of a circular shape, a square shape and a plum shape, and has an overall” should read “a shape selected from the group consisting of a circular shape [[, a square shape and a plum shape,]] and a square shape and has an overall”
REASONS FOR ALLOWANCE
2. Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lowther (US Patent 7191685) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the claimed integral structural relationship of the connecting rod, working head, connecting sleeve, working rod portion, connecting cavity and rubber filler as particularly claimed in combination with all other elements of claim 1.
Claims 2-8 are allowed for depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lowther (US Patent 7191685) teaches a device and method for transferring force to a targeted object. Figs. 8-10 teach an impact extension 298 with spring 304 
Burcham et al. (US Patent 9868202) teaches a spring loaded impact tool with interchangeable tool heads. 
Evinger (US Patent 5370192) teaches a sliding hammer/chisel device with adaptable tool heads. 
Marcus (US Patent 2701359) teaches an impact hand tool.
Joyce (US Patent 1067658) teaches an impact hand tool with a removable tip.
Burrola (US Patent 4624323) teaches an impact hand tool kit with multiple exchangeable tips with varying shapes. 
Gaudet (US PGPUB 20120180200) teaches a force limiting device with working liquid 218 that serves as a damper. 
Anstrom (US Patent 3735824) teaches a chiseling hammer with suction cavities 33.
Robbins (US Patent 3399928) teaches a ram impactor/drop hammer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723